Citation Nr: 0928387	
Decision Date: 07/30/09    Archive Date: 08/04/09	

DOCKET NO.  06-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether the rating reduction from 40 to 20 percent for 
service-connected diabetes mellitus was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from May 1966 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which implemented an earlier 
March 2005 proposed rating reduction for both diabetes and 
erectile dysfunction.  The Veteran only appealed the 
reduction for diabetes.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The procedural requirements for a rating reduction in 
38 C.F.R. § 3.105 were correctly followed in this case.  

3.  At all times during the pendency of the appeal, the 
Veteran's Type II diabetes mellitus has required Insulin and 
a restricted diet or oral hypoglycemic agents and a 
restricted diet, but at no time has there been any medically 
required regulation of activities involving avoidance of 
strenuous occupational and recreational activities.  


CONCLUSION OF LAW

The rating reduction from 40 to 20 percent for service-
connected diabetes mellitus effective in October 2005 was 
proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112 (West 
2002); 38 C.F.R. §§ 3.105, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 
4.119, Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

This case involves a rating reduction which has its own 
procedural requirements for prereduction notice and 
opportunity to produce evidence.  In March 2005, the RO 
notified the Veteran that it proposed to reduce his 
compensable evaluation for service-connected diabetes from 40 
to 20 percent.  He was provided a rating decision which 
provided the reasons and bases for the proposed reduction.  
The Veteran has also been provided the schedular criteria for 
evaluation of diabetes.  The notice requirements of VCAA are 
satisfied.  

The Veteran has reported that he receives all of his medical 
treatment at the VA Medical Center (VAMC) in Montgomery, 
Alabama, and all of these records have been collected, and 
the Veteran has been provided multiple VA examinations which 
are adequate for rating purposes.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations  resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of a body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
However, conjectural analogies will be avoided.  This is the 
rule regarding analogous ratings.  38 C.F.R. § 4.20.  

The schedular evaluation for diabetes is found at 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Diabetes which is managed by 
a restricted diet only warrants a 10 percent evaluation.  
Diabetes that requires Insulin and a restricted diet, or oral 
hypoglycemic agent(s) and a restricted diet warrants a 
20 percent evaluation.  Diabetes that requires Insulin, a 
restricted diet, and a regulation of activities warrants a 
40 percent evaluation.  Regulation of activities is defined 
as avoidance of strenuous occupational and recreational 
activities to properly manage blood sugar.  Note one to this 
diagnostic code specifically provides that complications of 
diabetes must be separately evaluated, unless they are part 
of the criteria used to support a 100 percent evaluation.  

Where the reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
will result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified of the contemplated action and furnished detailed 
reasons therefore, and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60 day period from the 
date of notice to the beneficiary the final rating action 
expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  

Analysis:  In a February 2002 rating decision, the Veteran 
was granted service connection for Type II diabetes as 
presumed attributable to herbicide exposure together with 
background diabetic retinopathy.  The clinical evidence on 
file showed that diabetes itself was shown to be treated with 
oral agents, diet and exercise and thus warranting a 
20 percent evaluation in accordance with the schedular 
criteria.  Clinical evidence also showed that the Veteran had 
background diabetic retinopathy with no visual field defects 
and that "this condition would not be compensable if rated by 
itself; therefore, it will be combined with diabetes to allow 
a greater [40 percent] evaluation."  

This rating was clearly in error.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 specifically provided at note one that 
compensable complications of diabetes were to be evaluated 
separately, unless they were part of the criteria used to 
support a 100 percent evaluation.  The evidence then on file 
warranted a 20 percent evaluation for diabetes, and a non 
compensable evaluation for a separately service-connected 
background diabetic retinopathy with no visual field defects.  

This rating error was subsequently discovered, and in 
March 2005, the Veteran was notified of the RO's intention to 
reduce his 40 percent evaluation for diabetes from 40 to 
20 percent.  While unrelated to this appeal, it is also 
noteworthy that the February 2002 rating decision had also 
granted service connection for erectile dysfunction secondary 
to diabetes with a 20 percent evaluation, but this rating was 
also in error in the absence of any deformity of the penis.  
The March 2005 prereduction notice also notified the Veteran 
of the RO's intention to reduce the separate evaluation for 
erectile dysfunction from 20 percent to zero percent.  

The Veteran was given a period of 60 days to provide any 
evidence or argument he might have to dispute the proposed 
rating reductions, and he submitted no evidence.  In 
July 2005, the RO took action on its proposed reduction and 
reduced the compensable evaluation for diabetes from 40 to 
20 percent, effective from October 1, 2005 which complied 
with the rules regarding establishment of effective dates and 
rating reductions.  The rating reduction for erectile 
dysfunction was also affected in the same rating action.  The 
Veteran disagreed with the reduction of his evaluation for 
diabetes from 40 to 20 percent, and also initiated additional 
claims.  He did not disagree with the rating reduction of 
20 percent to noncompensable for erectile dysfunction.  That 
reduction was proper because no evidence on file showed that 
the Veteran had a deformity of the penis and erectile 
dysfunction in the absence of such deformity is 
noncompensable.  

The Veteran was initially examined by VA in conjunction with 
his service connection claim for diabetes in February 2005.  
Initial diagnosis for diabetes had been in 1995, many years 
after service separation at approximately 51 years of age.  
He denied any hypoglycemic reactions and any hospitalizations 
for diabetes since initial diagnosis.  Medications included 
Metformin, Glipizide and Avandia.  Both for diabetes and 
obesity, the Veteran was on a low carbohydrate diet.  This 
examination noted no history of or current requirement for a 
regulation of activities including avoidance of strenuous 
occupational and recreational activities.  

There are also a considerable quantity of VA outpatient 
treatment records which note the Veteran's periodic 
evaluation for diabetes, alterations of medication, eventual 
prescription for Insulin, and continuing work on proper diet.  
However, careful review of all outpatient treatment records 
on file fails to reveal any restriction or regulation of 
activities as a required aspect of treatment for the 
Veteran's diabetes.  

The Veteran was most recently evaluated by VA examination for 
diabetes in November 2008.  This included a review of his 
clinical history and claims folder.  At this time, the 
Veteran was on both Insulin and Metformin for regulation of 
blood sugar.  There continued to be no history of 
hospitalization or surgery associated with diabetes.  It was 
specifically noted that the Veteran was not restricted in the 
ability to perform strenuous activities.  Proper diet 
continued to be an essential aspect of treatment for 
diabetes.  

At all times during the pendency of this appeal, the Veteran 
has met the schedular criteria for the currently assigned 
20 percent evaluation for diabetes in accordance with 
38 C.F.R. § 4.118, Diagnostic Code 7913 in that his treatment 
required Insulin and a restricted diet, or oral hypoglycemia 
agents and a restricted diet.  However, at no time during the 
pendency of the appeal has the Veteran required a regulation 
of activities or a restriction against strenuous occupational 
and recreational activities which is the essential criteria 
necessary to warrant the next higher 40 percent evaluation.  
At no time during the pendency of the appeal has the Veteran 
submitted any competent medical or other objective evidence 
which shows or suggests that he is restricted from avoidance 
of strenuous occupational and recreational activities.  

The Veteran was provided the proper procedural notification 
of a proposed rating reduction and an appropriate amount of 
time to respond with any evidence, argument or information he 
might have against such rating reduction.  The procedural 
requirements of 38 C.F.R. § 3.105(e) were correctly followed 
by the RO, and the rating reduction from 40 to 20 percent for 
diabetes was completely justified both procedurally and 
substantively based on all of the medical evidence and 
examinations on file.  The initial rating action granting the 
Veteran a 40 percent evaluation in February 2002 for diabetes 
in combination with background diabetic retinopathy was in 
error and the rating reductions later carried out in 
July 2005 were the appropriate remedy for this error.  

The Board would also point out that during the pendency of 
the appeal, the Veteran has subsequently been granted two 
separate 10 percent evaluations for diabetic neuropathy of 
each lower extremity.  The Veteran has also been granted 
service connection for cortical cataracts associated with 
Type II diabetes with diabetic retinopathy, although this 
remains as a noncompensable evaluation in the absence of any 
significant impairment of vision or visual field defects.  


ORDER

The rating reduction from 40 to 20 percent, effective 1 
October 2005, for Type II diabetes mellitus was proper and 
warranted by the evidence of record.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


